Order entered March 24, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00869-CV

                RODNEY SHARP AND ALL OCCUPANTS, Appellants

                                            V.

   WOODRIDGE US PROPERTIES LP A/K/A WOODRIDGE INVESTMENTS, LP,
                             Appellee

                    On Appeal from the County Court at Law No. 3
                                Dallas County, Texas
                        Trial Court Cause No. CC-13-00238-C

                                        ORDER
      We DENY appellee’s first and second motions to dismiss appeal for want of prosecution.




                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE